IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ESTATE OF LYNN D. WILSON BY                : No. 25 WAL 2018
DONNA KILLINGER, EXECUTRIX,                :
                                           :
                    Respondent             : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
STATE EMPLOYEES' RETIREMENT                :
BOARD,                                     :
                                           :
                    Petitioner             :


                                      ORDER


PER CURIAM

      AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


      (1)   Did the Commonwealth Court abuse its discretion and depart from accepted
            judicial practice in holding that the Decedent’s retirement option change
            application must be considered filed when mailed?

      (2)   Did Commonwealth Court apply the wrong scope and standard of review to
            the Retirement Board’s adjudication by not affording the appropriate
            deference to the Retirement Board’s interpretation of the State Employees’
            Retirement Code, 71 Pa.C.S. §§ 5101-5958, (“Retirement Code”) and duty
            adopted regulation for determining a document’s filing date, and by making
            unsupported evidentiary presumptions, regarding the actual mailing of the
            documents at issue in this case?